department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita wta-n-109939-01 uilc internal_revenue_service national_office field_service_advice memorandum for attorney lmsb from heather c maloy associate chief_counsel cc ita subject this field_service_advice responds to your memorandum date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer country country a b c wta-n-109939-01 x y z date year year issues whether arms sales commission payments are not deductible pursuant to the provisions of sec_162 because such payments are considered to be essential elements of criminal offenses conclusions sec_162 does not disallow a deduction for arms sales commission payments facts the taxpayer is in the business of designing and selling defense systems and weapons during the course of its business the taxpayer made payments to a in country to procure and service country military contracts and to four agents in country to secure country military contracts taxpayer alleges that neither a nor the country agents were foreign government officials the taxpayer did not disclose the commission payments to the country country or u s governments and taxpayer falsely described in its books records and federal_income_tax returns the commission payments as either x y or z the commission payments became the focus of a grand jury investigation in which the united_states department of justice filed an information and plea agreement in the united_states district_court for the central district of b the taxpayer pled guilty to three counts which charged conspiracy to defraud the internal_revenue_service the defense contract audit agency and country u s c sec_371 making false statements u s c sec_1001 sec_2 and mail fraud u s c sec_1341 the taxpayer is audited pursuant to the coordinated_examination_program cep exam is currently auditing the year through year tax years the amount of commission expenditures is believed to be approximately c law and analysis sec_162 of the internal_revenue_code provides in general that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 provides in general that no deduction shall be allowed under subsection a for any payment made directly or indirectly to any person if the payment constitutes an illegal_bribe illegal kickback or other illegal payment under any wta-n-109939-01 law of the united_states or under any law of a state but only if such state law is generally enforced which subjects the payor to a criminal_penalty or the loss of license or privilege to engage in a trade_or_business for purposes of this paragraph kickback includes a payment in consideration of the referral of a client patient or customer exam argues that the case 41_fedclaims_134 provides a basis for not allowing the taxpayer to deduct the commission payments specifically exam points to the language in bilzerian which states that if a payment is the essential element of the crime the payment is itself illegal id pincite however the bilzerian court did not rely on this essential element argument and the court ruled that the taxpayer’s conviction for criminal activity did not make payments connected with that activity illegal the general principle is that a payment must be illegal in and of itself for it to be disallowed as a deduction under sec_162 bilzerian pincite the fact that the payment was connected to illegal activity does not suffice to disallow the deduction of the payment under sec_162 356_us_27 g_c_m date the taxpayers in commissioner v sullivan operated an illegal gambling operation and sought to deduct wages paid to workers who helped operate the gambling establishment and rent for_the_use_of the premises where the establishment was located the tax_court held that the amounts paid for wages and rent could not be deductible since those deductions were for expenditures made in connection with illegal acts however the supreme court reversed the tax_court and held that the payments for wages and rent were deductible as ordinary and necessary business_expenses in the present case the commission payments made by the taxpayer to foreign agents were not in and of themselves illegal the taxpayer was sanctioned for not disclosing and for concealing the payments not for the payments themselves while the taxpayer would not have been sanctioned if it had not made the payments we cannot find authority to apply the essential element theory to this case please call nicole e francis pincite-4950 if you have any further questions by heather c maloy associate chief_counsel robert m casey acting senior technician reviewer branch income_tax accounting
